DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/20 has been entered.
           The examiner interview summary record sent 2/22/21 has been inadvertently  sent to the applicant. Any inconvenient is regretted. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3,5,8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “a mount portion of the core is integrally formed with at least one of a mount 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5,8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the claimed subject matter of “a first non-load bearing region disposed transversely outward of at least one side of the non-load bearing region” renders the scope of the claim indefinite since it is not clear how a first non-loading bearing region disposed transversely outward of itself and further there is a transition between them.  It appears that a first non-loading bearing region disposed transversely outward of at least one side of the first load bearing region as shown in figure 6. Furthermore, the limitation of “that core and the mount are built by additive manufacturing… a mount portion of the core is integrally formed with at least one of a mount pad and an end plate of the heat exchanger”  renders the scope of the claim indefinite since it is not clear whether a mount portion is part of a mount configured to support the core or a mount portion is not part of the mount.  It appears in the figure 6 that the bar or clevis bar being additively manufactured with the core to be used instead of the conventional structure of a mount pad (217, shown in prior art fig.4, welded, brazed to the core).  Therefore, it is not clear how the two features are being used together. Applicant discloses (paragraphs 30- 33) that the clevis leg or bar (additively manufacturing with the core) is used in place of the mount pad to allow uniform connection between mounting bar, rather than merely about the edges of mount pad 217. 
Claims 1-3,5,8 and 10 are further rejected as can be best understood by the examiner in which a first non-load bearing region disposed transverse outward of at least one side of load-bearing region. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5,8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 2018/0345353A1).  Regarding claim 1, Martin discloses (figure 6, paragraph 29) a heat exchanger assembly comprising a first manifold (216,218,222) adapted for receiving a first medium; a core (202) configured to receive and place a plurality of medium (air and oil), including the first medium (oil), in at least one heat exchange relationship, the core meeting the first manifold at a first core/manifold interface (shown in figure 6, a portion of the manifold 220 meets with the wall 204); and a mount (248) configured to support the core (202) with inlet (244), wherein the mount is integrally formed with the core at a first joint integrally formed with the mount (see figure 4, the mount 248 meets the wall 204 at an interface), wherein the core and the mount are built by additive manufacturing, such that the core and the mount are integrally formed together during an additive manufacturing process (paragraph 53), wherein the core comprising a first load-bearing region (wall region 204) in connection with the first joint, a first non-load bearing region (tube region) disposed transversely outward of at least one side of the non-bearing region, and a transition region there between (see figure A shown below); a mount portion (102) of the core is integrally formed with at least one of a mount pad (104); and the core includes a different topology in the first load bearing region than in the first non-load bearing region (the wall 204 and the tube 212 have different topology). Regarding claim 2, Martin discloses (figures 3 and 6) that the core (202) comprises a shell-and-tube heat exchanger core. Regarding claim 3, Martin discloses (figures 3 and 6) that the mount includes at least one clevis leg or bar (248) integrally supported by at least one tube of the shell-and tube heat exchanger core.  Regarding claim 5, Martin discloses (figure 6) that the core receives the first medium of the plurality of medium flowing in a first direction (228) and a second medium of the plurality of mediums flowing in a second direction (226) at any angle relative to the first direction. Regarding claim 8, Martin discloses (figure 6 and  figure A) that the first load baring region is aligned with the at least one integral formed joint such that a load path includes both the first load bearing region and at least one integral formed joint (an external force can be applied and the force is transmitted from the mount 248 to the wall portion identified as load bearing shown in figure A and into the tubes identified as the non-loading bearing region).  Regarding claim 10, Martin discloses (figure 6)  that the mount (248) is integrally formed with the first manifold (218).

    PNG
    media_image1.png
    611
    934
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to a portion of figure 6 with limitation shown
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mayo Luke (US 20170146303A1) discloses a heat exchanger with a support.
Vos et al. (US 10/816,280) discloses an integrated multichamber heat exchanger.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763